Citation Nr: 0608928	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Boston, 
Massachusetts, which granted service connection and a 10 
percent rating for PTSD, effective December 28, 2001.  In a 
September 2004 rating decision, the RO increased the 
veteran's disability rating to 30 percent, effective December 
28, 2001.  The veteran continued his appeal for a higher 
rating.

In June 2004 and March 2005, the Board remanded the veteran's 
claim for further adjudication.  The claim was subsequently 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested since the 
effective date of service connection by symptoms of 
nightmares, sleeplessness, depression, panic attacks and 
startle response, with Global Assessment of Functioning (GAF) 
scores range from 55 to 62.

2.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking, disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, has not 
been demonstrated.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The July 2002 statement of the case, March 2004, September 
2004 and October 2005 supplemental statements of the case, 
and February 2002, July 2003, June 2004, March 2005 and 
August 2005 letters, gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letters dated in February 2002, July 
2003, June 2004, March 2005 and August 2005 also advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain.  The veteran was 
not explicitly told to submit all evidence in his possession.  
The October 2005 supplemental statement of the case, however 
contained the provisions of 38 C.F.R. § 3.159(b), noting that 
the veteran would be advised to submit relevant evidence in 
his possession.  

In Dingess/Hartman, the Court held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, U.S. Vet. App. Nos. 01-1917 & 
02-1506 (Mar. 3, 2006).  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  
      
Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  Further, since the 
claim is being denied, there is no question as to the 
assignment of an effective date.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran has been afforded necessary VA 
examinations.  38 U.S.C.A. § 5103A(b),(c).  

Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).

The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of examination.  38 C.F.R. § 4.126(a) (2005).

Analysis

With respect to the medical evidence of record, the evidence 
includes treatment records from the Boston Vet center, dated 
from 2001 to 2005.  The treatment records consistently show 
irritability, social isolation and sleep disturbance.  A 
February 2004 notation indicated that the veteran was able to 
maintain employment though his PTSD was at a moderate and at 
times, severe level.  

In a March 2002 statement the veteran's spouse, stated that 
since the veteran's participation in Desert Shield/Storm, he 
had changed emotionally.  She reported that when they had 
conversations he would look at her blankly.

In March 2002 the veteran was afforded a VA PTSD examination.  
He complained of feeling anxious and tense, especially when 
he was around a lot of other people.  He experienced 
recurrent nightmares and intrusive recollections several 
times a month.  He startled easily when exposed to loud 
noises, and had a loss of interest in important activities.  
He reported trouble concentrating and complained of panic 
attacks once a month.  

In regards to social and occupational functioning, he 
reported that he was successful in his career, had a happy 
marriage and had three close friends.  

On mental status examination, he was alert, neatly dressed, 
cooperative, coherent and oriented times three.  His affect 
and mood were markedly tense and somewhat rigid, his thinking 
was logical and his intellect was grossly intact.  

The diagnosis was PTSD.  The examiner assigned a GAF score of 
55.

During a July 2004 VA examination, the veteran reiterated his 
previous complaints pertaining to PTSD.  Additionally, he 
reported flashbacks from trauma while serving in Saudi 
Arabia.  He also reported intrusive memories, depression, 
periods of irritability and poor impulse control.  

On mental status examination, he was well-groomed and in no 
apparent distress.  He was cooperative with no signs of 
psychomotor retardation, agitation, or abnormal movements.  
His speech was clear, with normal rate, rhythm, normal 
repetition and comprehension.  His thought process was 
coherent with no loose associations and his thought content 
revealed no signs of delusions.  He denied paranoid, 
suicidal, or homicidal ideation as well as auditory, visual 
or tactile hallucination.  His insight and judgment were 
good.  His mood was depressed at times and his affect was 
full range.  His sleep, energy and concentration were poor.  

The diagnostic impressions were PTSD with anxiety, chronic 
course, moderate, exacerbation with the current war events 
and panic disorder.  He was assigned a GAF of 60. 

In an August 2005 addendum to the VA examination, the 
examiner noted review of the claims folder and again reported 
a diagnosis of PTSD.  The examiner opined that due to the 
veteran's occupation as a police officer, he was at a higher 
risk for more frequent exacerbation of PTSD symptoms.  

The Axis I diagnosis was PTSD with anxiety, chronic course, 
moderate, exacerbation with the current war events and 
ongoing exposure to different traumatic events while carrying 
out the duty of a police officer and panic disorder.  He was 
assigned a GAF of 62.

With respect to the specifically enumerated symptomatology 
contemplated for a 50 percent evaluation under Diagnostic 
Code 9411, the veteran's medical records do not show that he 
demonstrated a flattened affect.  Records from the Boston Vet 
Center noted that the veteran experienced trouble sleeping, 
and in a May 2002 VA examination the veteran reported trouble 
concentrating but he showed no serious impairment of short-or 
long-term memory. 

In May 2002, his affect and mood were described as markedly 
tense and somewhat rigid, his thinking was logical and his 
intellect was grossly intact as appropriate to content.  In 
July 2004, his speech was clear, with normal rate, rhythm, 
normal repetition and comprehension.  His thought process was 
coherent with no loose associations and his thought content 
revealed no signs of delusions.  He denied paranoid, 
suicidal, or homicidal ideation as well as auditory, visual 
or tactile hallucination.  His insight and judgment were 
good.  His mood was depressed at times and his affect was 
full range.  His sleep, energy and concentration were poor.  

While the list of symptoms under the rating criteria are 
meant to be examples of symptoms that would warrant the 
evaluation, but are not meant to be exhaustive, and the Board 
would not need to find all or even some of the symptoms to 
award a specific evaluation.   Mauerhan v. Principi, 16 Vet 
App 436, 442-3 (2002).  On the other hand without the 
examples listed in the rating criteria it would be difficult 
to determine the difference between a 30 and 50 percent 
rating.  If the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Id.

It has not been shown that the veteran's PTSD has resulted in 
difficulty establishing and maintaining effective work and 
social relationships.  While the veteran indicated that he 
was uncomfortable in large crowds in that he experienced 
feelings of anxiety and tension, he also stated that he had a 
happy marriage, three close friends and was successful in his 
career.  The veteran's spouse and the other evidence do not 
contradict the veteran's report.

GAF scores of 60 and 55 anticipate moderate symptoms 
manifested by symptoms such as flat affect, and 
circumstantial speech, occasional panic attacks.  In other 
words, the GAF scores parallels the symptoms listed under the 
criteria for a 30 percent rating.  These GAF scores thus mean 
that the examiner had symptoms equivalent to those under the 
criteria for a 30 percent rating.

The GAF score of 62 anticipates a lesser degree of symptoms.  
Accordingly, examiners have not found the veteran to have a 
disability warranting more than a 30 percent rating at any 
time since the effective date of service connection.

While the most recent examiner noted an increased risk for 
exacerbation of PTSD symptoms, the examiner did not report 
such exacerbation currently, and the GAF score assigned 
actually indicates some improvement in the disability.

In any event there is no evidence that the PTSD meets or 
approximates the criteria for an evaluation in excess of 30 
percent.  38 C.F.R. §§ 4.7, 4.21 (2005).  

The preponderance of the evidence is against the veteran's 
claim for an initial rating in excess of 30 percent for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD) is 
denied.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


